          Case 3:20-cv-05792-JD Document 55-3 Filed 10/21/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11    PURE SWEAT BASKETBALL, INC.,
           Plaintiff,                                   Case No. 3:20-cv-05792-JD
12
                         vs.
13    GOOGLE LLC, et al.,
           Defendants.
14
      PEEKYA APP SERVICES, INC.,
15         Plaintiff,                                   Case No. 3:20-cv-06772-JD
                          vs.
16
      GOOGLE LLC, et al.,
17         Defendants.

18    This action is related to:                        DECLARATION OF EAMON P. KELLY
                                                        IN SUPPORT OF MOTION TO
19    Epic Games, Inc. v. Google LLC, et al.,           APPOINT INTERIM CLASS COUNSEL
20    Case No. 3:20-cv-05671-JD
                                                        Date: December 3, 2020
21    Carr, et al v. Google LLC, et al.,                Time: 10:00 AM
      Case No. 3:20-cv-05761-JD                         Place: Courtroom 11, 19th Floor
22
                                                        Judge: Hon. James Donato
23

24
     I, Eamon P. Kelly, declare and state as follows:
25
              1.     I am a partner of the law firm of Sperling & Slater, P.C., (the “Sperling firm”) and a
26
     member in good standing of the Bar of the Supreme Court of Illinois and have been admitted in this
27
     matter pro hac vice.
28
     KELLY DECL. ISO MOTION TO APPOINT
     INTERIM CLASS COUNSEL                       -1-
     Case No. 3:20-cv-05792-JD
          Case 3:20-cv-05792-JD Document 55-3 Filed 10/21/20 Page 2 of 3




 1            2.     I submit this declaration in support of Plaintiffs’ Motion to Appoint Interim Class

 2   Counsel. Except as otherwise stated, I make this Declaration based on my own personal knowledge,

 3   and if called as a witness I could and would competently testify to the matters stated herein.

 4            3.     The Sperling firm is counsel of record, with Hagens Berman Sobol Shapiro LLP, for

 5   Pure Sweat Basketball, Inc., plaintiff in Pure Sweat Basketball v. Google LLC, et al., N.D. Cal. No.

 6   3:20-cv-05792-JD.

 7            4.     The Sperling firm has 40 years of complex and multidistrict litigation experience.

 8   Since its founding by Bruce Sperling and Paul Slater, then an antitrust professor at Northwestern

 9   University Law School, the firm has specialized in antitrust enforcement. Sperling & Slater

10   represented plaintiffs in over 50 such antitrust matters, including: matters in the electronics industry

11   (CRT, LCD, and ODD); retail products; automotive parts; and name-brand pharmaceutical antitrust

12   litigation.

13            5.     The firm notably represented major grocery store chains and retail chain merchants in
14   antitrust claims against American Express, MasterCard and Visa in the Payment Card Interchange
15   Fee litigation, obtaining significant settlements through a decade of litigation.
16            6.     In addition, the Sperling firm has handled dozens of antitrust class actions, and it or
17   its partners have been appointed to leadership roles in many of those matters. Most recently my
18   partner Joseph Vanek was appointed class co-lead counsel by Judge Alsup in In Re Glumetza
19   Antitrust Litigation (No. 3:19-cv-05822 (N.D. Cal.)). The Sperling firm also serves on the executive

20   committee in the ongoing Cameron v. Apple Inc. iOS developer case, where it has gained valuable

21   experience with parallel claims.

22            7.     Antitrust litigation has become one of the main areas of my practice, and I have

23   handled a dozen antitrust matters, most of them on behalf of the plaintiff class.

24            8.     I co-lead the Sperling firm’s antitrust class action practice and currently represent

25   plaintiffs in antitrust actions in the pharmaceutical and consumer electronics industries, including the

26   following pending matters:

27                      In Re Apple iPhone Antitrust Litigation (4:11-cv-06714 – N.D. Cal.)
                        Cameron v. Apple (4:19-cv-03074 – N.D. Cal.)
28
     KELLY DECL. ISO MOTION TO APPOINT
     INTERIM CLASS COUNSEL                       -2-
     Case No. 3:20-cv-05792-JD
          Case 3:20-cv-05792-JD Document 55-3 Filed 10/21/20 Page 3 of 3




 1                      In Re Ranbaxy Generic Drug Appl. Antitrust Litigation (10-md-02878 – D. Mass.)
                        In Re Glumetza Antitrust Litigation (3:19-cv-05822 – N.D. Cal.)
 2
                        Staley v. Gilead Sciences (3:19-cv-02573 – N.D. Cal.)
 3
              9.     I currently serve in a leadership role in two pending antitrust actions. I serve on the
 4
     the interim executive committee for the end-payor class plaintiffs in Staley v. Gilead Sciences, and I
 5
     am part of the Sperling firm team serving on the executive committee in Cameron v. Apple.
 6
              10.    My biography is available at the following web address: https://www.sperling-
 7
     law.com/eamon-p-kelly.
 8
              11.    I will be assisted on this matter by other lawyers from the Sperling firm, including the
 9
     following lawyers, whose biographies are available at the web address provided: Paul Slater,
10
     https://www.sperling-law.com/paul-e-slater; Joseph Vanek, https://www.sperling-law.com/joseph-m-
11
     vanek; and Alberto Rodriguez, https://www.sperling-law.com/alberto-rodriguez.
12

13
             I declare under penalty of perjury under the law of the United States of America that the
14
     foregoing is true and correct. Executed on this 21st day of October, 2020, at Chicago, Illinois.
15

16
                                                               /s/ Eamon P. Kelly
17                                                                 Eamon P. Kelly

18

19

20

21

22

23

24

25

26

27

28
     KELLY DECL. ISO MOTION TO APPOINT
     INTERIM CLASS COUNSEL                        -3-
     Case No. 3:20-cv-05792-JD
